PER CURIAM.
The defendant, Roy' Lee Singleton, appeals from an order revoking his probation. We affirm the finding that the defendant violated his probation, but remand for correction of the written order revoking probation.
At the close of the probation violation hearing, the trial court found that the defendant violated his probation by failing to pay the cost of supervision and by committing the offenses of giving a' false name and resisting arrest without violence. The trial court’s written order revoking probation, however, provides that the defendant violated his probation by failing to report to his probation officer on a monthly basis, and by failing to pay court costs, restitution, and the cost of supervision.
The defendant contends, and the State properly concedes, that the trial court erred by finding that the defendant violated his probation by failing to pay the cost of supervision where there was ho evidence adduced at trial as to the defendant’s ability to pay. See Robinson v. State, 773 So.2d 566 (Fla. 2d DCA 2000), review dismissed, 02-180, 817 So.2d 849 (Fla. Apr. 3, 2002); Holt v. State, 385 So.2d 1133 (Fla. 5th DCA 1980). Therefore,-the cause is remanded for the purpose of striking the trial court’s finding that, the defendant violated probation by failing to pay the cost of supervision.
Next, as the State properly concedes, the written order revoking probation must conform to the trial court’s oral pronouncements. See Leiva v. State, 814 So.2d 539 (Fla. 3d DCA 2002); Sellers v. State, 793 So.2d 1148 (Fla. 3d DCA 2001); Jefferson v. State, 732 So.2d 408 (Fla. 3d DCA 1999). Therefore, this cause is remanded for entry of a corrected order striking the trial court’s findings that the defendant violated probation by failing to pay court costs' and restitution, and adding the trial court’s oral pronouncement that the defendant violated probation by committing the offenses of providing false names to officers and resisting arrest without violence.
The remaining contentions raised by the defendant' lack merit.
Affirmed and remanded for correction of the written order of revocation of probation.